Judgment of the circuit court reversed and that of the common pleas affirmed.
Journal entry: It appearing from .the record that the plaintiff in error offered some evidence in support of the legal presumption that these notes were given for a valuable consideration, to-wit: “for services I rendered to him, taking care of him through a good many sicknesses” (page 32, printed record), the judgment of the common pleas court is not, therefore, contrary to law. It is, therefore, ordered and adjudged by this court that the judgment of the circuit court be, and the same hereby is, reversed. And this court coming now to render the judgment that the circuit court should have rendered, it is further ordered and adjudged that the judgment of the common pleas court in this *375action be, and the same hereby is, affirmed. — Reporter.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.